DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/01/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1: Claims 1-20 are directed to statutory categories, namely a process (claims 1-10), an article of manufacture(claims 11-19) and a machine (claim 20).

Step 2A, Prong 1: Claims 1, 11 and 20 in part, recite the following abstract idea: 
… A method for determining part priorities, the method comprising: receiving part data for a set of one or more parts, the part data comprising part failure data and part repair data; computing predicted lifecycle data based on the received part data; determining failure impact data based on the received part data; and generating an output based on the predicted lifecycle data and the failure impact data [Claim 1],
…perform a process that comprises: receiving part data for a set of one or more parts, the part data comprising part failure data and part repair data; computing predicted lifecycle data based on the received part data; determining failure impact data based on the received part data; and generating an output based on the predicted lifecycle data and the failure impact data [Claim 11],
…A system for determining part priorities, comprising… perform a process that comprises: receiving part data for a set of one or more parts, the part data comprising part failure data and part repair data; computing predicted lifecycle data based on the received part data; determining failure impact data based on the received part data; and generating an output based on the predicted lifecycle data and the failure impact data  [Claim 20].
 
These concepts are not meaningfully different than the following concepts identified by the MPEP:
Concepts relating to certain methods of organizing human activity. The aforementioned limitations describe steps for fundamental economic principles or practices which includes hedging, insurance, mitigating risk. Specifically, determining the lifecycle of a part is considered to describe steps for mitigating risk for part failure. As such, claims 1, 11 and 20 recite concepts identified as abstract ideas.

Dependent claims 2-10 and 12-19 recite limitations relative to the independent claims, including, for example: 
…wherein the part failure data comprises at least one of the time since the last failure, a failure rate, a mean time to failure, and how much time it has been used over its lifetime [Claim 2],
…wherein the part repair data comprises at least one of a date of last repair, a repair rate, a level of effort to repair, a part availability, an estimated time to repair, and an estimated requisition time [Claim 3],
…wherein the predicted lifecycle data comprises a predicted number of failures for the set of parts over a period of time [Claim 4],
…wherein computing the predicted lifecycle data is performed… [Claim 5],
…wherein computing the predicted lifecycle data comprises modeling a timeline of the part as a continuous Markov process [Claim 6],
…wherein: determining the failure impact data comprises building a set of reliability block diagrams using a hierarchical structure; and determining failure impact data comprises analyzing relationships between parents and children along the hierarchical structure [Claim 7],
…wherein determining the failure impact data is performed… [Claim 8],
…wherein generating an output comprises generating a risk matrix, wherein the risk matrix has a first axis indicating a likelihood of failure based on the predicted lifecycle data and a second axis indicating impact of a failure based on the determined failure impact data [Claim 9],
…wherein generating an output comprises generating a sparing budget to allocate available parts for storage on a vessel [Claim 10].

The limitations of these dependent claims are merely narrowing the abstract idea identified in the independent claims, and thus, the dependent claims also recite abstract ideas.

Step 2A, Prong 2: This judicial exception is not integrated into a practical application. In particular, claims 1, 11 and 20 only recite the following additional elements – 
Claim 1 recites no additional elements.
A non-transitory machine readable medium containing processor instructions for determining part priorities, where execution of the instructions by a processor causes the processor to [Claims 11 and 20],

The dependent claims only recite the following additional elements – 
…using a machine learning model [Claims 5, 8, 15 and 18].

The system, machine learning model and executable instructions are recited at a high-level of generality (see MPEP § 2106.05(a)), like the following MPEP example:
iii. Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48;
Furthermore, the computer implemented element is considered to amount to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)), like the following MPEP example: 
i. A commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015);
Accordingly, these additional elements do not integrate the abstract idea into a practical application. 
The remaining dependent claims do not recite any new additional elements, and thus do not integrate the abstract idea into a practical application.

Step 2B: Claims 1, 11 and 20 and their underlying limitations, steps, features and terms, considered both individually and as a whole, do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the following reasons: 
Independent claims 1, 11 and 20 only recite the following additional elements – 
Claim 1 recites no additional elements.
A non-transitory machine readable medium containing processor instructions for determining part priorities, where execution of the instructions by a processor causes the processor to [Claims 11 and 20],
These elements do not amount to significantly more than the abstract idea for the reasons discussed in 2A prong 2 with regard to MPEP 2106.05(a) and MPEP 2106.05(f). By the failure of the elements to integrate the abstract idea into a practical application there, the additional elements likewise fail to amount to an inventive concept that is significantly more than an abstract idea here, in Step 2B. 
As such, both individually or in combination, these limitations do not add significantly more to the judicial exception.
The remaining dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the dependent claims do not recite any new additional elements other than those mentioned in the independent claims, which amount to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)). As such, these claims are not patent eligible.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-8, 10-15, 17-18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chiaramonte et al., U.S. Publication No. 2019/0147412 [hereinafter Chiaramonte].


Regarding claim 1, Chiaramonte anticipates …A method for determining part priorities, the method comprising: 
receiving part data for a set of one or more parts, the part data comprising part failure data and part repair data (Chiaramonte, ¶ 381, the stochastic model 3620 can represent probability distributions of potential outcomes allowing for random variation in one or more inputs over time. In some examples, the stochastic model 3620 generates the random variation based on fluctuations observed in historical data (e.g., the model inputs 335 based on a historical data model, etc.) for a selected time period using time-series techniques. For example, the stochastic model 3620 can calibrate the random variation to be within limits set forth by the outputs from the historical data model. In some examples, the stochastic model 3620 includes generating continuous probability distributions (e.g., Weibull distributions, reliability curves, etc.) to determine a distribution of failure rates over time due to one or more asset components. For example, the stochastic model 3620 can generate a failure rate of the engine 102 based on determining failure rates for the fan section 108, the booster compressor 114, etc., of the engine 102 (discloses part failure data)), (Id., ¶ 427, by evaluating a system/asset state for each of a plurality of decision points representing workscope options at a given stage in the life of an asset/contract, a cost/benefit analysis can be automatically generated by the WSA 3715 to select an available workscope that maximizes and/or otherwise increases benefit/profit (e.g., ease of repair (discloses repair data), cost-effectiveness, timeliness, efficient, capability, etc.) with respect to cost at a given point in the LOC for the asset/asset module. In certain examples, the cost/benefit (e.g., value) analysis is extrapolated from the current decision point to subsequent decision points in the future leading to the end of the contract and/or other constraint/restriction)
computing predicted lifecycle data based on the received part data, (Id., ¶ 311, FIG. 26A is a block diagram of an example implementation of the example task generator 305 of FIGS. 3 and/or 25. In the illustrated example of FIG. 26A, the task generator 305 includes a workscope task generator 2605 and a workscope task processor 2610 which work together to generate targeted forecast workscope tasks 2615 for a particular goal, mission, etc. As shown in the example of FIG. 26A, analytics 2620, non-health requirements 2625 such as a repair specification, etc., and next mission requirements 2630 provide input to the workscope task generator 2605. Lifecycle expectations 2635 provide input to the workscope task processor 2610), (Id., ¶ 314, The workscope task processor 2610 processes the tasks 2645 based on lifecycle expectations 2635 for the asset to evaluate whether the tasks 2645 fit the lifecycle expectations 2635 for the asset (e.g., will the task(s) 2645 help the asset to last to meet the lifecycle expectation 2635 enumerated in the contract (discloses lifecycle prediction), will the task(s) 2645 be insufficient to maintain a desired and/or required asset health state for the life of the contract, will the task(s) 2645 be unnecessary to maintaining the required/desired asset health state for the next mission and remaining life of the contract, etc.).
determining failure impact data based on the received part data  (Id., ¶ 335, the workscope task processor 2610 can generate targeted forecast workscope tasks 2615 to meet asset requirements, fleet management needs, etc. In certain examples, a cost and/or criticality index or quantifier can be applied to one or more factors to weight the workscope task calculations for or against the respective factor. For example, if prolonging the lifespan of a turbine engine (discloses part failure impact (i.e. importance)) is of primary importance, then that lifecycle factor is weighted more heavily by the workscope task processor 2610. If minimizing time off-wing is of most importance, then that timing factor and historical data regarding shop visit timing for the asset is weighted more heavily by the workscope task processor 2610, for example Increased accuracy, reduced shop turn-around time, and cost savings can be produced through the workscope tasks generated by the task generator 305 for task optimization 310)
and generating an output based on the predicted lifecycle data and the failure impact data (Id., ¶ 315, As shown in the example of FIG. 26B, historical workscope data 2650 can also be provided to the workscope task processor 2610 to further refine the forecast of targeted workscope tasks 2615 for a next mission (discloses generated workscope output based on lifecycle and failure impact data) based on feedback from prior missions the same as or similar to the next mission provided 2630. The historical data 2650 provides example(s) of prior settings, tasks, resources, etc., for a related workscope as well as a measurement, evaluation, and/or other feedback regarding workscope effect on the asset and/or asset environment from the prior workscope, for example. Such historical data and/or other feedback can help improve the generation of forecasted workscope tasks 2615 by the task generator 305), (Id., ¶ 316, Thus, the workscope task processor 2610 refines the mission-specific workscope tasks based on lifecycle expectations and historical workscope data to provide targeted forecast workscope tasks 2615. In certain examples, the task optimizer 310 processes the workscope tasks 2615 among a plurality of available workscope options to generate an “optimal” workscope. In certain examples, the task generator 305 estimates mission specific targeted workscopes by asset module and part using: 1) assessed individual asset health state/life expectancy; 2) business, contractual and technical requirements; 3) subsequent asset mission/lifecycle requirements; and 4) historical and analytic-based workscope versus asset health recovery assessments. The targeted forecast workscope tasks 2615 provide input to target asset repair/maintenance and supporting material/tooling to specific asset health issues to minimize or otherwise reduce costs/equipment down time while achieving the asset post-repair/maintenance mission. For example, the tasks 2615 specify an asset (or asset part, module, etc.) to be maintained (e.g., repaired, replaced, etc.), a timing for the maintenance, an expected duration for the maintenance, a location for the maintenance, materials involved in the maintenance, tooling used in the maintenance, personnel involved in the maintenance, etc.).

Regarding claim 2, Chiaramonte anticipates …The method of claim 1…
Chiaramonte further anticipates …wherein the part failure data comprises at least one of the time since the last failure, a failure rate, a mean time to failure, and how much time it has been used over its lifetime  (Chiaramonte, ¶ 381, the stochastic model 3620 can represent probability distributions of potential outcomes allowing for random variation in one or more inputs over time. In some examples, the stochastic model 3620 generates the random variation based on fluctuations observed in historical data (e.g., the model inputs 335 based on a historical data model, etc.) for a selected time period using time-series techniques. For example, the stochastic model 3620 can calibrate the random variation to be within limits set forth by the outputs from the historical data model. In some examples, the stochastic model 3620 includes generating continuous probability distributions (e.g., Weibull distributions, reliability curves, etc.) to determine a distribution of failure rates over time due to one or more asset components. For example, the stochastic model 3620 can generate a failure rate of the engine 102 based on determining failure rates for the fan section 108, the booster compressor 114, etc., of the engine 102 (discloses part failure rate data)).

Regarding claim 3, Chiaramonte anticipates …The method of claim 1…
Chiaramonte further anticipates …wherein the part repair data comprises at least one of a date of last repair, a repair rate, a level of effort to repair, a part availability, an estimated time to repair, and an estimated requisition time (Chiaramonte, ¶ 427, by evaluating a system/asset state for each of a plurality of decision points representing workscope options at a given stage in the life of an asset/contract, a cost/benefit analysis can be automatically generated by the WSA 3715 to select an available workscope that maximizes and/or otherwise increases benefit/profit (e.g., ease of repair (discloses a level of effort to repair), cost-effectiveness, timeliness, efficient, capability, etc.) with respect to cost at a given point in the LOC for the asset/asset module. In certain examples, the cost/benefit (e.g., value) analysis is extrapolated from the current decision point to subsequent decision points in the future leading to the end of the contract and/or other constraint/restriction).

Regarding claim 4, Chiaramonte anticipates …The method of claim 1…
Chiaramonte further anticipates …wherein the predicted lifecycle data comprises a predicted number of failures for the set of parts over a period of time (Id., ¶ 312, the workscope task generator 2605 processes analytics 2620 generated as a result of the asset health calculation, including asset health rank, etc., from the asset health calculator 300. Asset health can be modeled using a physics-based model (e.g., a digital twin, neural network, etc.) of the asset (e.g., a turbine engine, diesel engine, other electromechanical device, etc.), for example. Asset health can be modeled while the asset is still fielded (e.g., the engine is still on-wing, etc.), for example In addition to modeling current asset health, a future health or life expectancy for the asset can be determined by the model and/or other analytics 2620. The health analytics 2620 generate an asset health state 2640 (e.g., a health level and/or life expectancy, etc. (discloses predicted number of failures over time)) for the asset, which is provided to the workscope task generator 2605), (Id., ¶ 333, The workscope task modifier 3020 assesses lifecycle expectation, remaining useful life, probability of asset recovery probability of asset retention, next mission requirements, contractual obligations, etc., to forecast a targeted set of workscope tasks 310).

Regarding claim 5, Chiaramonte anticipates …The method of claim 1…
Chiaramonte further anticipates …wherein computing the predicted lifecycle data is performed using a machine learning model (Id., ¶ 155, the task optimizer 310 calculates an estimate AHQ by executing one or models such as a digital twin model of the target asset to generate the model inputs 335. For example, a digital twin model can be implemented using an artificial neural network and/or other machine learning/artificial intelligence to form connections between inputs and outputs and drive evaluation and behavior through patterns, feedback, optimization, etc.), (Id., ¶ 312, the workscope task generator 2605 processes analytics 2620 generated as a result of the asset health calculation, including asset health rank, etc., from the asset health calculator 300. Asset health can be modeled using a physics-based model (e.g., a digital twin, neural network, etc.) of the asset (e.g., a turbine engine, diesel engine, other electromechanical device, etc.), for example. Asset health can be modeled while the asset is still fielded (e.g., the engine is still on-wing, etc.), for example In addition to modeling current asset health, a future health or life expectancy for the asset can be determined by the model and/or other analytics 2620. The health analytics 2620 generate an asset health state 2640 (e.g., a health level and/or life expectancy, etc. (discloses predicted lifecycle using machine learning)).

Regarding claim 7, Chiaramonte anticipates …The method of claim 1…
Chiaramonte further anticipates …wherein: determining the failure impact data comprises building a set of reliability block diagrams using a hierarchical structure; and determining failure impact data comprises analyzing relationships between parents and children along the hierarchical structure (Id., ¶ 397, as shown in FIG. 40, an asset having a current product state 4002 is connected to a plurality of potential decisions 4004, 4006, and each decision 4004, 4006 has an associated probability 4008. As shown in the example network 4000 of FIG. 40, each possible branch or path from a first decision point 4004 to a next decision point 4006 is associated with a probability 4008), (Id., ¶ 398, the network is traversed to get from a starting point to an endpoint (e.g., a starting point of an engine service contract to an end point of an engine service contract, etc.) while minimizing a cost to get from the starting point to the end point. For example, as shown in FIG. 41A, a plurality of nodes or decision points representing a time directed discrete probability graph of possible future events (e.g., shop visits, asset failure/damage, etc.) are found in a network 4100 between a starting point 4102 and an endpoint 4104. As shown in the example of FIG. 41B, the workscope model analyzer 3910 implements a dynamic programming solution to start at a last stage 4 and move back through the network 4100 (e.g., stage 4 to stage 3, stage 3 to stage 2, stage 2 to stage 1). Each node or decision point 4102-4124 has an associated cost and/or value (e.g., cost versus benefit, and/or other objective function such as maximizing time on-wing, etc.) 4126-4146. For each state in the stage 4, a minimal path forward is determined as well as a total remaining cost associated with the path. This analysis is repeated for stages 3, 2, and 1 to arrive at a total cost for each state from the starting point 4102 to the endpoint 4104. A model can implement the example network 4100 and be used by the workscope model analyzer 3910 to evaluate potential paths and associated costs from start 4102 (e.g., engine in service, etc.) to finish 4104 (e.g., end-of-life for the engine, etc.).

    PNG
    media_image1.png
    388
    560
    media_image1.png
    Greyscale


Regarding claim 8, Chiaramonte anticipates …The method of claim 1…
Chiaramonte further anticipates …wherein determining the failure impact data is performed using a machine learning model (Id., ¶ 155, the task optimizer 310 calculates an estimate AHQ by executing one or models such as a digital twin model of the target asset to generate the model inputs 335. For example, a digital twin model can be implemented using an artificial neural network and/or other machine learning/artificial intelligence to form connections between inputs and outputs and drive evaluation and behavior through patterns, feedback, optimization, etc.), (Id., ¶ 307, As shown in the example of FIG. 25, the requirements 340 include contract requirements 2505, environment requirements 2510, a service bulletin 2515, life-limited part (LLP) replacement requirements 2520, etc. Requirements 340 can be modeled via one or more of a deterministic model, probabilistic model, physics-based model, durability model, etc. For example, a digital twin, neural network, and/or other machine learning network, etc., can be used to form a model of a contract, environment, service bulletin, life limited part trajectory, etc., and associated requirements).

Regarding claim 10, Chiaramonte anticipates …The method of claim 1…
Chiaramonte further anticipates …wherein generating an output comprises generating a sparing budget to allocate available parts for storage on a vessel (Id., ¶ 72, the AWGS generates a workscope task for the target asset. For example, the AWGS can identify a set of tasks (e.g., maintenance tasks, service tasks, etc.) to perform maintenance on a fan section (e.g., one or more fan blades, etc.) of a turbine engine. For example, the AWGS can identify maintenance costs corresponding to each task in the set of tasks. For example, the AWGS can calculate a cost based on a quantity of maintenance personnel and corresponding man-hours to perform a maintenance task, a quantity of components (e.g., a quantity of replacement parts, spare parts (discloses generated spare part budget allocation), shop-supplied parts, etc., and/or a combination thereof) to perform the maintenance task, a monetary cost for each of the components, etc).

Regarding claim 11, Chiaramonte anticipates … A non-transitory machine readable medium containing processor instructions for determining part priorities, where execution of the instructions by a processor causes the processor to perform a process that comprises:
receiving part data for a set of one or more parts, the part data comprising part failure data and part repair data (Chiaramonte, ¶ 381, the stochastic model 3620 can represent probability distributions of potential outcomes allowing for random variation in one or more inputs over time. In some examples, the stochastic model 3620 generates the random variation based on fluctuations observed in historical data (e.g., the model inputs 335 based on a historical data model, etc.) for a selected time period using time-series techniques. For example, the stochastic model 3620 can calibrate the random variation to be within limits set forth by the outputs from the historical data model. In some examples, the stochastic model 3620 includes generating continuous probability distributions (e.g., Weibull distributions, reliability curves, etc.) to determine a distribution of failure rates over time due to one or more asset components. For example, the stochastic model 3620 can generate a failure rate of the engine 102 based on determining failure rates for the fan section 108, the booster compressor 114, etc., of the engine 102 (discloses part failure data)), (Id., ¶ 427, by evaluating a system/asset state for each of a plurality of decision points representing workscope options at a given stage in the life of an asset/contract, a cost/benefit analysis can be automatically generated by the WSA 3715 to select an available workscope that maximizes and/or otherwise increases benefit/profit (e.g., ease of repair (discloses repair data), cost-effectiveness, timeliness, efficient, capability, etc.) with respect to cost at a given point in the LOC for the asset/asset module. In certain examples, the cost/benefit (e.g., value) analysis is extrapolated from the current decision point to subsequent decision points in the future leading to the end of the contract and/or other constraint/restriction), (Id., ¶ 170, The example FAHA 320, the example inputs 325, the example network 330, the example model inputs 335, the example requirements 340, the example database 345, the example task information 350, and/or the example outputs 355 is/are hereby expressly defined to include a non-transitory computer readable storage device or storage disk such as a memory, a digital versatile disk (DVD), a compact disk (CD), a Blu-ray disk, etc. including the software and/or firmware);
computing predicted lifecycle data based on the received part data, (Id., ¶ 311, FIG. 26A is a block diagram of an example implementation of the example task generator 305 of FIGS. 3 and/or 25. In the illustrated example of FIG. 26A, the task generator 305 includes a workscope task generator 2605 and a workscope task processor 2610 which work together to generate targeted forecast workscope tasks 2615 for a particular goal, mission, etc. As shown in the example of FIG. 26A, analytics 2620, non-health requirements 2625 such as a repair specification, etc., and next mission requirements 2630 provide input to the workscope task generator 2605. Lifecycle expectations 2635 provide input to the workscope task processor 2610), (Id., ¶ 314, The workscope task processor 2610 processes the tasks 2645 based on lifecycle expectations 2635 for the asset to evaluate whether the tasks 2645 fit the lifecycle expectations 2635 for the asset (e.g., will the task(s) 2645 help the asset to last to meet the lifecycle expectation 2635 enumerated in the contract (discloses lifecycle prediction), will the task(s) 2645 be insufficient to maintain a desired and/or required asset health state for the life of the contract, will the task(s) 2645 be unnecessary to maintaining the required/desired asset health state for the next mission and remaining life of the contract, etc.).
determining failure impact data based on the received part data  (Id., ¶ 335, the workscope task processor 2610 can generate targeted forecast workscope tasks 2615 to meet asset requirements, fleet management needs, etc. In certain examples, a cost and/or criticality index or quantifier can be applied to one or more factors to weight the workscope task calculations for or against the respective factor. For example, if prolonging the lifespan of a turbine engine (discloses part failure impact (i.e. importance)) is of primary importance, then that lifecycle factor is weighted more heavily by the workscope task processor 2610. If minimizing time off-wing is of most importance, then that timing factor and historical data regarding shop visit timing for the asset is weighted more heavily by the workscope task processor 2610, for example Increased accuracy, reduced shop turn-around time, and cost savings can be produced through the workscope tasks generated by the task generator 305 for task optimization 310)
and generating an output based on the predicted lifecycle data and the failure impact data (Id., ¶ 315, As shown in the example of FIG. 26B, historical workscope data 2650 can also be provided to the workscope task processor 2610 to further refine the forecast of targeted workscope tasks 2615 for a next mission (discloses generated workscope output based on lifecycle and failure impact data) based on feedback from prior missions the same as or similar to the next mission provided 2630. The historical data 2650 provides example(s) of prior settings, tasks, resources, etc., for a related workscope as well as a measurement, evaluation, and/or other feedback regarding workscope effect on the asset and/or asset environment from the prior workscope, for example. Such historical data and/or other feedback can help improve the generation of forecasted workscope tasks 2615 by the task generator 305), (Id., ¶ 316, Thus, the workscope task processor 2610 refines the mission-specific workscope tasks based on lifecycle expectations and historical workscope data to provide targeted forecast workscope tasks 2615. In certain examples, the task optimizer 310 processes the workscope tasks 2615 among a plurality of available workscope options to generate an “optimal” workscope. In certain examples, the task generator 305 estimates mission specific targeted workscopes by asset module and part using: 1) assessed individual asset health state/life expectancy; 2) business, contractual and technical requirements; 3) subsequent asset mission/lifecycle requirements; and 4) historical and analytic-based workscope versus asset health recovery assessments. The targeted forecast workscope tasks 2615 provide input to target asset repair/maintenance and supporting material/tooling to specific asset health issues to minimize or otherwise reduce costs/equipment down time while achieving the asset post-repair/maintenance mission. For example, the tasks 2615 specify an asset (or asset part, module, etc.) to be maintained (e.g., repaired, replaced, etc.), a timing for the maintenance, an expected duration for the maintenance, a location for the maintenance, materials involved in the maintenance, tooling used in the maintenance, personnel involved in the maintenance, etc.).

Regarding claims 12-19, these claims recite limitations substantially similar to those in claims 2-9, respectively, and are rejected for the same reasons as stated above.
Regarding claim 20, Chiaramonte anticipates … A system for determining part priorities, comprising: a non-transitory machine readable medium containing processor instructions for determining part priorities, where execution of the instructions by a processor causes the processor to perform a process that comprises:
receiving part data for a set of one or more parts, the part data comprising part failure data and part repair data (Chiaramonte, ¶ 381, the stochastic model 3620 can represent probability distributions of potential outcomes allowing for random variation in one or more inputs over time. In some examples, the stochastic model 3620 generates the random variation based on fluctuations observed in historical data (e.g., the model inputs 335 based on a historical data model, etc.) for a selected time period using time-series techniques. For example, the stochastic model 3620 can calibrate the random variation to be within limits set forth by the outputs from the historical data model. In some examples, the stochastic model 3620 includes generating continuous probability distributions (e.g., Weibull distributions, reliability curves, etc.) to determine a distribution of failure rates over time due to one or more asset components. For example, the stochastic model 3620 can generate a failure rate of the engine 102 based on determining failure rates for the fan section 108, the booster compressor 114, etc., of the engine 102 (discloses part failure data)), (Id., ¶ 427, by evaluating a system/asset state for each of a plurality of decision points representing workscope options at a given stage in the life of an asset/contract, a cost/benefit analysis can be automatically generated by the WSA 3715 to select an available workscope that maximizes and/or otherwise increases benefit/profit (e.g., ease of repair (discloses repair data), cost-effectiveness, timeliness, efficient, capability, etc.) with respect to cost at a given point in the LOC for the asset/asset module. In certain examples, the cost/benefit (e.g., value) analysis is extrapolated from the current decision point to subsequent decision points in the future leading to the end of the contract and/or other constraint/restriction), (Id., ¶ 170, The example FAHA 320, the example inputs 325, the example network 330, the example model inputs 335, the example requirements 340, the example database 345, the example task information 350, and/or the example outputs 355 is/are hereby expressly defined to include a non-transitory computer readable storage device or storage disk such as a memory, a digital versatile disk (DVD), a compact disk (CD), a Blu-ray disk, etc. including the software and/or firmware);
computing predicted lifecycle data based on the received part data, (Id., ¶ 311, FIG. 26A is a block diagram of an example implementation of the example task generator 305 of FIGS. 3 and/or 25. In the illustrated example of FIG. 26A, the task generator 305 includes a workscope task generator 2605 and a workscope task processor 2610 which work together to generate targeted forecast workscope tasks 2615 for a particular goal, mission, etc. As shown in the example of FIG. 26A, analytics 2620, non-health requirements 2625 such as a repair specification, etc., and next mission requirements 2630 provide input to the workscope task generator 2605. Lifecycle expectations 2635 provide input to the workscope task processor 2610), (Id., ¶ 314, The workscope task processor 2610 processes the tasks 2645 based on lifecycle expectations 2635 for the asset to evaluate whether the tasks 2645 fit the lifecycle expectations 2635 for the asset (e.g., will the task(s) 2645 help the asset to last to meet the lifecycle expectation 2635 enumerated in the contract (discloses lifecycle prediction), will the task(s) 2645 be insufficient to maintain a desired and/or required asset health state for the life of the contract, will the task(s) 2645 be unnecessary to maintaining the required/desired asset health state for the next mission and remaining life of the contract, etc.).
determining failure impact data based on the received part data  (Id., ¶ 335, the workscope task processor 2610 can generate targeted forecast workscope tasks 2615 to meet asset requirements, fleet management needs, etc. In certain examples, a cost and/or criticality index or quantifier can be applied to one or more factors to weight the workscope task calculations for or against the respective factor. For example, if prolonging the lifespan of a turbine engine (discloses part failure impact (i.e. importance)) is of primary importance, then that lifecycle factor is weighted more heavily by the workscope task processor 2610. If minimizing time off-wing is of most importance, then that timing factor and historical data regarding shop visit timing for the asset is weighted more heavily by the workscope task processor 2610, for example Increased accuracy, reduced shop turn-around time, and cost savings can be produced through the workscope tasks generated by the task generator 305 for task optimization 310)
and generating an output based on the predicted lifecycle data and the failure impact data (Id., ¶ 315, As shown in the example of FIG. 26B, historical workscope data 2650 can also be provided to the workscope task processor 2610 to further refine the forecast of targeted workscope tasks 2615 for a next mission (discloses generated workscope output based on lifecycle and failure impact data) based on feedback from prior missions the same as or similar to the next mission provided 2630. The historical data 2650 provides example(s) of prior settings, tasks, resources, etc., for a related workscope as well as a measurement, evaluation, and/or other feedback regarding workscope effect on the asset and/or asset environment from the prior workscope, for example. Such historical data and/or other feedback can help improve the generation of forecasted workscope tasks 2615 by the task generator 305), (Id., ¶ 316, Thus, the workscope task processor 2610 refines the mission-specific workscope tasks based on lifecycle expectations and historical workscope data to provide targeted forecast workscope tasks 2615. In certain examples, the task optimizer 310 processes the workscope tasks 2615 among a plurality of available workscope options to generate an “optimal” workscope. In certain examples, the task generator 305 estimates mission specific targeted workscopes by asset module and part using: 1) assessed individual asset health state/life expectancy; 2) business, contractual and technical requirements; 3) subsequent asset mission/lifecycle requirements; and 4) historical and analytic-based workscope versus asset health recovery assessments. The targeted forecast workscope tasks 2615 provide input to target asset repair/maintenance and supporting material/tooling to specific asset health issues to minimize or otherwise reduce costs/equipment down time while achieving the asset post-repair/maintenance mission. For example, the tasks 2615 specify an asset (or asset part, module, etc.) to be maintained (e.g., repaired, replaced, etc.), a timing for the maintenance, an expected duration for the maintenance, a location for the maintenance, materials involved in the maintenance, tooling used in the maintenance, personnel involved in the maintenance, etc.).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chiaramonte in view of Hoebel et al., U.S. Publication No. 2006/0190280 [hereinafter Hoebel].

Regarding claim 6, Chiaramonte anticipates …The method of claim 1…
While suggested in at least Fig. 25 and related text Chiaramonte does not explicitly disclose …wherein computing the predicted lifecycle data comprises modeling a timeline of the part as a continuous Markov process.
However, Hoebel discloses …wherein computing the predicted lifecycle data comprises modeling a timeline of the part as a continuous Markov process (Hoebel, ¶ 104, the simulator 136 is a discrete-time simulator. A variety of discrete-time simulators are known to the art, and any suitable discrete-time simulator may be used. In the illustrated embodiment, the simulator 136 is a discrete-time simulation environment suitable for examining the behavior of large populations whose characteristics can be modeled using a semi-Markovian process and is specialized to allow for ease of analysis for logistics. Note, however, that alternative embodiments may be employed that implement supervisory elements and state transitions in ways very different from semi-Markovian model), (Id., ¶ 109, The simulator 136 (i.e., the semi-Markovian process 703 and the simulation 709) encompasses high-cost and/or critical parts throughout the operational, maintenance and sustainment processes, and thus is able to reflect part reliability and many diverse sources of variability. Two alternative networks 700a, 700b for a single part (not shown) are illustrated in FIG. 8A-FIG. 8B. Each node 800a-800f, 803a-803h corresponds to a state (e.g., AVAILABLE, INSTALLED, SCRAP, etc.), with semi-Markovian (not necessarily time-independent) transitions 805 between the states. Some states have a temporal element, which allows parts to age within a state until a transition occurs).

    PNG
    media_image2.png
    301
    443
    media_image2.png
    Greyscale

At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the part failure and impact elements of Chiaramonte to include the Markovian process elements of Hoebel in the analogous art of fleet service and logistics management.
 The motivation for doing so would have been to improve the ability to decide “when and how to implement a new strategy in fleet support and maintenance” (Hoebel, ¶ 9), wherein such improvements would benefit Chiaramonte’s method which seeks to improve the “understanding of the planning of repairs (e.g., shop workload and/or workscope planning) and how the maintenance of components will affect management of their service contracts including time, cost, risk, etc) [Hoebel, ¶ 9; Chiaramonte ¶ 4].
	

Regarding claim 16, this claim recites limitations substantially similar to those in claim 6, and is rejected for the same reasons as stated above.



Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chiaramonte.


Regarding claim 9, Chiaramonte anticipates …The method of claim 1…
Through KSR Rationale C (See MPEP 2141(III)(C)), Chiaramonte discloses …wherein generating an output comprises generating a risk matrix, wherein the risk matrix has a first axis indicating a likelihood of failure based on the predicted lifecycle data and a second axis indicating impact of a failure based on the determined failure impact data
First, Chiaramonte discloses a graph depicting likelihood of failure (i.e. ‘time on wing after shop visit’ as well as failure impact (i.e. financial impact)) (Chiaramonte, ¶ 425, FIG. 45 illustrates an example diagram comparing LOC financial impact 4502 and/or other desired objective function to expected TOW after shop visit 4504 for workscope 1-workscope 6 (WS1-WS6). Thus, different workscopes have a different financial impact over the life of the contract (e.g., greater or less cost than other workscope alternatives) as well as more or less TOW following the shop visit when compared to other workscope alternatives. Such financial impact enables a tradeoff analysis for engine removal and optimal and/or otherwise improved workscope selection, for example).

    PNG
    media_image3.png
    207
    276
    media_image3.png
    Greyscale

FIG. 45
Further, Chiaramonte discloses a matrix including data for likelihood of failure (i.e. asset health quantifier) and severity (i.e. failure impact data) (Id., ¶ 518, In the illustrated example of FIG. 52, the performance model analyzer 4905 can use a circle symbol 5218 to represent an identification of a sub-optimal condition corresponding to an operator compared with the fleet of operators. In the illustrated example of FIG. 52, the performance model analyzer 4905 assigns the circle symbol 5218 to operator C to identify that operator C has a worse than fleet average value corresponding to operator behavior A 5202. In some examples, the performance model analyzer 4905 assigns the circle symbol 5218 to an operator to identify the operator as a candidate improvement target in response to comparing an operator behavior parameter (e.g., the operator behavior A 5202, the operator behavior B 5206, etc.) of the operator to the fleet of operators. In some examples, the performance model analyzer 4905 uses the circle symbol 5218 to represent actions that can be triggered corresponding to an operator such as generating a recommendation, a report, adjusting or generating a workscope, etc., based on identifying the operator as a candidate improvement target).

    PNG
    media_image4.png
    378
    565
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the invention to have generating a risk matrix which has a first axis indicating a likelihood of failure based on the predicted lifecycle data and a second axis indicating impact of a failure based on the determined failure impact data as in the improvement discussed in Chiaramonte. As in Chiaramonte, it is within the capabilities of one of ordinary skill generate visual data such as a matrix indicating the priority of part replacement based on failure and impact data with the predicted result of effectively transmitting operational and maintenance data as needed in Chiaramonte.

Regarding claim 19, this claim recites limitations substantially similar to those in claim 9, and is rejected for the same reasons as stated above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hampapur et al., U.S. Publication No. 2012/0059684 discloses spatial-temporal optimization of physical asset maintenance.
Asenjo et al., U.S. Publication No. 2014/0337086 discloses risk assessment for industrial systems using big data.
Langley et al., U.S. Publication No. 2017/0185968 discloses systems and methods for component failure-mode surveillance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D BOLEN whose telephone number is (408)918-7631. The examiner can normally be reached Monday - Friday 8:00 AM - 5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patty Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D BOLEN/               Examiner, Art Unit 3624                                                                                                                                                                                         /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624